DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Assistance Program
See https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program for Pro se assistance program.
Claim Objections
Claims 1-9 are objected to under 37 CFR 1.75(c) as being in improper form because multiple dependent claims 2-9.  A multiple dependent claim cannot depend from another multiple dependent claim. See MPEP § 608.01(n). It is suggested to conform claim format like that of the preliminary amendment dated 7/5/2018. 
The claim set dated 10/6/2021 references the claim set dated 11/23/2020. The claim set dated 10/6/2021 has claims followed by remarks drawn to support for the claim in the specification which are not part of the claim. This format does not comply with MPEP 714. The paper filed 3/15/2022 is a request for reconsideration. Claim sets supersede the claim set of the preliminary amendment dated 7/5/2018. It is suggested to conform the claim format as that of the preliminary amendment.
                                              QUAYLE PRACTICE
This application is in condition for allowance except for the following formal matters: 
Dependent claims are multiple dependent claims where multiple dependent claims depend from each other. The preliminary amendment dated 7/5/2018 had dependent claims each depending from claim 1 but recent amendments did not so indicate. MPEP 714.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed subject to correction of objection set forth above, with claims  1and 9 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claim 1, specifically wherein the combination of limitations claimed includes:

the outer tube having a transmission coefficient just above 0, and wherein the emitter (E) radiates electromagnetic waves comprised in the wavelength field between 100 nm and 1 mm and with the desired wave frequencies, said emitter made with an emitting face facing the inside of the tubular concentrator, said emitting face surmounting and wrapping completely the outside of the inner tube (D), being in contact with said inner tube, and wherein the material to be treated is in liquid, powdery, slurry, gaseous, solid form, and a combination thereof, said material passing through the inside of the inner tube (D) so as to be radiated by the emitter (E), the distance between the emitter (F, E) and the material to be treated being between 50 µm and 30 mm.


Claim 9 has similar language based upon the current response.
The closest prior art is Justel (or) as detailed in the previous Office Action. On 3/15/2022 applicant submitted three declarations which were persuasive in consideration of this application. These declarations form the sole basis for allowance.
Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

37 C.F.R. 1.3   Business to be conducted with decorum and courtesy.
Applicants and their attorneys or agents are required to conduct their business with the United States Patent and Trademark Office with decorum and courtesy. Papers presented in violation of this requirement will be submitted to the Director and will not be entered. A notice of the non-entry of the paper will be provided. 
If the attorney or agent is discourteous in the remarks or arguments in his or her amendment or other paper submitted for entry in an application file, either the discourtesy should be entirely ignored or the paper should be submitted to the Deputy Commissioner for Patent Examination Policy for review. See MPEP § 1002.02(b). If the Deputy Commissioner determines that the remarks are in violation of 37 CFR 1.3, the Deputy Commissioner will send a notice of non-entry of the paper to the applicant. At its discretion, the Office may also close the non-entered paper in the IFW of the application or remove the paper from the IFW.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FREDERICK F CALVETTI/Examiner, Art Unit 3761                        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761